DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/29/2021 has been entered.  Claims 2-3, 5-9 and 22-27 remain pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 25, the limitation “the finial attachment article defines a finial cavity that is configured to contain an end of the finial” renders the claim indefinite in the Examiner’s position.  Applicant has amended claim 22 to recite that the finial attachment article has a bolt, screw or clip to secure and support the finial.  It is unclear how a bolt, screw or clip can include a finial cavity as claimed.  The Examiner recognizes that a bolt, screw or clip could extend through a hole to secure to a finial but it is unclear how a bolt, screw or clip could constitute a finial cavity which contains an end of the finial.  Applicant does not link the “clip” to including some sort of opening or cavity in the specification and 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 5-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bullis US 606442 (hereinafter Bullis) in view of Zoroufy US 7461431 (hereinafter Zoroufy).

    PNG
    media_image1.png
    842
    837
    media_image1.png
    Greyscale

Re. Cl. 22, Bullis discloses:  A curtain rod return bracket (Fig. 1), comprising: a center portion (see F, Fig. 1) that is configured to be mounted to a surface of a window or a wall proximate the window (see Fig. 1, the center portion F is configured to mount to the claimed surface using the holes illustrated in F); an inner leg (B, Fig. 1) extending from the center portion and comprising a rod attachment article (see threads on the end of B which D secures to) that is configured to support a curtain rod (see A, Fig. 1), wherein the rod attachment article is spaced from the center portion by a first distance (see Fig. 2, distance between F and further part of D); an outer leg (see annotated figure 2, part G and its false end as annotated) extending from the center portion and comprising a finial attachment article (see annotated figure 2) to secure and support a decorative finial (see annotated figure 2) that is separate from the curtain rod (see Fig. 1-2), wherein the finial attachment article is spaced from the center portion by the first distance (see Fig. 2, the annotated finial attachment article is spaced the same distance as D, so that the finial and A align); wherein the center portion is configured separate the inner leg from the outer leg via a bracket cavity having a bracket cavity width between the inner and outer legs (see Fig. 2, space between G and B and behind false end of the outer leg in annotated figure 2); wherein the inner leg has a thickness (see thickness of B, Fig. 2), and an inner surface and an opposed outer surface (see Fig. 2), wherein the inner and outer surface of the inner leg are separated by the inner leg thickness (see Fig. 2); wherein the outer leg has a thickness (see Fig. 2, thickness of G), and an inner surface and an opposed outer surface (see Fig. 2), wherein the inner and outer surface of the outer leg are separated by the outer leg thickness (see Fig. 2); wherein the inner surfaces of the inner and outer legs define at least part of the bracket cavity (see Fig. 2); wherein the rod attachment article projects from the outer surface of the inner leg and does not extend into the bracket cavity (see Fig. 2; the threaded portion on B, extends outwardly from the outer surface of B); wherein the finial attachment article projects from the outer surface of the outer leg and does not extend into the bracket cavity (see annotated figure 2); and wherein the rod attachment article and the finial attachment article are aligned along a rod-finial axis such that when the curtain rod is supported by the rod attachment article and the finial is supported by the finial attachment article the rod and finial are aligned along the rod- finial axis (see Fig. 2, the front of A/D are aligned with C as shown), with neither of the rod and finial extending into the bracket cavity (see Fig. 2, neither of the rod A/D and the annotated finial extend into the bracket cavity).
Re. Cl. 3, Bullis discloses: the center portion defines at least one through cavity configured to contain a mounting screw (see Fig. 1, holes in F above and below G/B).   
Re. Cl. 5, Bullis discloses: the curtain rod includes an inner rod and an outer rod (as shown in Fig. 1-2, the device is configured to be used with a curtain rod having two parts to it as long as it includes member D thereon).  
Re. Cl. 6, Bullis discloses:  the curtain rod is cylindrical and wherein the inner rod includes an inner rod diameter and the outer rod includes an outer rod diameter (as shown in Fig. 1-2, the device is configured to be used with a curtain rod having the two parts as claimed as long as it includes member D thereon).  .
Re. Cl. 7, Bullis discloses: the outer rod diameter is larger than the inner rod diameter (as shown in Fig. 1-2, the device is configured to be used with a curtain rod having two parts as claimed as long as it includes member D thereon).  . 
Re. Cl. 8, Bullis discloses:  the curtain rod is a flat rod and wherein the inner rod includes an inner rod width and the outer rod includes an outer rod width (see Fig. 1-2, as discussed above, the bracket is configured to be used with a flat rod as long as the end has a portion which is compatible with the threads on B).
Re. Cl. 9, Bullis discloses: the outer rod width is larger than the inner rod width (see Fig. 1-2, as discussed above, the bracket is configured to be used with the claimed rod as the end has a portion which is compatible with the threads on B).  
Re. Cl. 23, Bullis discloses: the inner and outer legs are substantially perpendicular to the rod (see Fig. 1-2).  
Re. Cl. 22, Bullis does not disclose that the finial attachment article has a screw, bolt or clip which secures and supports the decorative finial.  Zoroufy discloses a curtain rod bracket (Fig. 5) which supports a finial (72, Fig. 5) and a rod (60, Fig. 5).  Re. Cl. 22, Zoroufy discloses a finial attachment article (34 and 70, Fig. 5) located in an outer leg (28, Fig. 5) which has a screw, bolt or clip (see 70, Fig. 5) to secures and supports a decorative finial (see 70 which secures 72 in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the integral connection attachment article of Bullis with the screw (70) of Zoroufy since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, .
Claims 2 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bullis in view of Zoroufy as applied above, and in further view of Wyatt US 1593114 (hereinafter Wyatt).
Re. CIs. 2 and 26-27, Bullis in view of Zoroufy does not disclose a second bracket inner leg that is substantially parallel to the inner leg (Cl. 2), the second bracket inner leg comprises a second rod attachment article for securely associated with a second curtain rod (Cl. 26) or the second rod attachment article is spaced from the center portion by a second distance that is less than the first distance (Cl. 27). Wyatt discloses curtain rod return bracket (Fig. 2 or 3), comprising: a bracket inner leg (9, Fig. 2-3) structurally including a rod attachment article (see seat 22 in 9 as shown in Fig. 2) configured to securely associate with and support a curtain rod (see 21, Fig. 1); a bracket outer leg (8, Fig. 2-3) including a finial attachment article (22 on 8, Fig. 2); and a bracket center portion (6, Fig. 2) connecting the bracket inner leg and the bracket outer leg (see Fig. 2, portion 6 connects 8 to 9 and 10). Re. Cl. 2, Wyatt discloses a second bracket inner leg (10, Fig. 2-3) that is substantially parallel to the inner leg (see Fig. 2). Re. Cl. 26, Wyatt discloses the second bracket inner leg comprises a second rod attachment article (see 22 in 10, Fig. 2) for securely associated with a second curtain rod (see 21, Fig. 1). Re. Cl. 27, Wyatt discloses the second rod attachment article is spaced from the center portion by a second distance that is less than the first distance (see Fig. 2, the length 10 extends from 6 is less than the length 8 and 9 extend from 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bullis device to include the (Lines 80-85).
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bullis in view of Zoroufy as applied above, and in further view of Hanley US 8056873 (hereinafter Hanley).
Re. Cl. 24, Bullis in view of Zoroufy does not disclose the rod attachment article defines a rod cavity that is configured to contain an end of the rod.  Hanley discloses a curtain rod bracket (Fig. 3) which includes a rod attachment article (see 26,28 Fig. 3) that projects inward from an inner leg (24, Fig. 3) which defines a rod cavity that is configured to contain an end of the rod (see Fig. 2, end of rod 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the threaded end portion of Bullis with the rod attachment article of Hanley to provide a rod attachment article that is more readily usable since the curtain rod would not have to include a threaded nut (D, Fig. 1 of Bullis).  Such a modification would also make the device easier to use by eliminating the threaded nut (D).
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bullis in view of Bishop US 2007/0170134 (hereinafter Bishop).
Re. Cl. 22, Bullis discloses:  A curtain rod return bracket (Fig. 1), comprising: a center portion (see F, Fig. 1) that is configured to be mounted to a surface of a window or a wall proximate the window (see Fig. 1, the center portion F is configured to mount to the claimed surface using the holes illustrated in F); an inner leg (B, Fig. 1) extending from the center portion and comprising a rod attachment article (see threads on the end of B which D secures to) that is configured to support a curtain rod (see A, Fig. 1), wherein the rod attachment article is spaced from the center portion by a first distance (see Fig. 2, distance between F and further part of D); an outer leg (see annotated figure 2, part G and its false end as annotated) extending from the center portion and comprising a finial attachment article (see annotated figure 2) to secure and support a decorative finial (see annotated figure 2) that is separate from the curtain rod (see Fig. 1-2), wherein the finial attachment article is spaced from the center portion by the first distance (see Fig. 2, the annotated finial attachment article is spaced the same distance as D, so that the finial and A align); wherein the center portion is configured separate the inner leg from the outer leg via a bracket cavity having a bracket cavity width between the inner and outer legs (see Fig. 2, space between G and B); wherein the inner leg has a thickness (see thickness of B, Fig. 2), and an inner surface and an opposed outer surface (see Fig. 2), wherein the inner and outer surface of the inner leg are separated by the inner leg thickness (see Fig. 2); wherein the outer leg has a thickness (see Fig. 2, thickness of G), and an inner surface and an opposed outer surface (see Fig. 2), wherein the inner and outer surface of the outer leg are separated by the outer leg thickness (see Fig. 2); wherein the inner surfaces of the inner and outer legs define at least part of the bracket cavity (see Fig. 2); wherein the rod attachment article projects from the outer surface of the inner leg and does not extend into the bracket cavity (see Fig. 2; the threaded portion on B, extends outwardly from the outer surface of B); wherein the finial attachment article projects from the outer surface of the outer leg and does not extend into the bracket (see annotated figure 2); and wherein the rod attachment article and the finial attachment article are aligned along a rod-finial axis such that when the curtain rod is supported by the rod attachment article and the finial is supported by the finial attachment article the rod and finial are aligned along the rod- finial axis (see Fig. 2, the front of A/D are aligned with C as shown), with neither of the rod and finial extending into the bracket cavity (see Fig. 2, neither of the rod A/D and the annotated finial extend into the bracket cavity).
Re. Cls. 22 and 25, Bullis in view of Zoroufy disclose an integral finial attachment (see annotated figure 2) and therefore does not disclose that the finial attachment article has a screw, bolt or clip which secures and supports the decorative finial (Cl. 22) or that the structure defines a finial cavity that is configured to contain an end of the finial (Cl. 25). Bishop discloses a known finial attachment (32, Fig. 5) extending from a leg (see Fig. 5, surface with 28 in it) which has a clip (see 32, Fig. 5; it is the Examiner’s position that 32 is a clip) that secures and holds a decor dative finial (see 30, Fig. 5) which includes a finial cavity (36, Fig. 4) that is configured to contain an end of the finial (see Fig. 4, via 36 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the integral structure disclosed by Bullis to be the finial cavity of Bishop to enable the user to quickly secure and remove the finial by hand by simply grabbing onto the finial and turning it so that the threads engage or disengage one another. Such a modification would enable the user to change out finials and update the looks with customized finials. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 22 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632